Citation Nr: 1230308	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was before the Board in January, May and November 2011. The RO has complied with the remand directives. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. There is no probative or credible evidence of hypertension during service or within one year of separation and no probative medical evidence of a nexus between current hypertension and the Veteran's period of active duty service.

2. There is no lay or medical evidence to indicate that the Veteran experienced symptoms of or was diagnosed with atrial fibrillation during any period of active service, nor did atrial fibrillation manifest within one year of separation from service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2011).

2. The criteria for service connection for atrial fibrillation are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will find that there is no lay or medical evidence that the Veteran experienced hypertension or atrial fibrillation during any period of active duty, or within one year of separation from service. Accordingly, entitlement to service connection for hypertension and atrial fibrillation will be denied.

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

VA complied with its duty to notify the Veteran through a May 2006 VCAA letter, which informed the Veteran of what evidence was required to substantiate his claims for service connection for hypertension and atrial fibrillation. This letter also informed him of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the May 2006 VCAA notice letter was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Service medical records, VA outpatient treatment records, and reports of VA examinations have been obtained in support of the Veteran's claim. The Veteran was provided with VA examinations in April 2010, and July 2011.

In his July 2008 substantive appeal (Form 9), the Veteran indicated that he was awaiting additional records.VA sent the Veteran a letter requesting additional evidence to substantiate his claim in December 2011. No further records have been received.

The Board remanded this appeal in November 2011 for an addendum by a July 2011 VA examiner. The RO substantially complied with the Board's November 2011 remand directives by obtaining the addendum. Stegall v. West, 11 Vet. App. 268, 271 (1998). In January 2012 a VA nurse practitioner rendered an addendum opinion to address the remand directives. No further development is needed to meet the requirements of the VCAA or prior remand directives.

All relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claim has been obtained. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. There is no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, such as hypertension and atrial fibrillation, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service for hypertension and atrial fibrillation. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§3.307(a)(3), 3.309(a) (2011).

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability. See 38 C.F.R. § 3.310(a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160mm or greater, with a diastolic pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Service connection presupposes a current diagnosis of the claimed disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim." See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran's service treatment records are negative for any complaints of, treatment for, or diagnosis of hypertension or atrial fibrillation during service. While the Veteran's service treatment records contain multiple blood pressure readings, at no point was he diagnosed with hypertension or atrial fibrillation during service or within one year of separation from service.

The Veteran's service treatment records reflect that he had numerous elevated blood pressure readings in service, and that he was specifically seen for a coronary artery risk evaluation in November 1983.

During a 1992 VA general medical examination, blood pressure measurements were 140/90 while sitting, 160/100 in recumbent position, 150/100 while standing, 160/80 when sitting after exercise, and 140/90 two minutes after exercise.

In a May 2005 VA treatment record, the examining physician noted atrial fibrillation. He noted the Veteran had a current prescription for Coumadin. 

During a September 2005 VA eye diabetic follow-up treatment, the treating examiner noted a medical history including hypertension and arrhythmia.

In March 2006 the Veteran submitted a claim for service connection for hypertension and atrial fibrillation. 

In an April 2010 VA examination, a VA cardiologist noted the Veteran's baseline blood pressure reading was 140/89 and following a treadmill exercise test, the peak blood pressure reading was 177/78. A resting EKG showed atrial fibrillation with controlled ventricular response. The VA cardiologist diagnosed hypertension and atrial fibrillation.

A July 2011 VA examination for arrhythmia reflects a highly detailed review of the claims file, including private medical records, service treatment records, and VA records. Among many other observations, the examiner noted blood pressure readings from service as follows: 124/80 on August 2, 1985; 120/80 on January 1979; 140/92 on July 2, 1985; 126/96 on July 1985; 134/84 on July 25, 1985; 124/70 on July 3, 1968; 126/76 on April 23, 1970; 128/86 on November 26, 1979; 122/80 on November 20, 1975; 122/76 on November 3, 1983; 120/84 on June 8, 1989; 120/74 on August 16, 1989; 142/74 on November 17, 1990; 132/80 on December 31, 1990; 118/72 on August 31, 1990; and 167/95 on July 26, 1987 which was after partial amputation of the tip of the Veteran's left finger. The VA examiner noted a large gap in time from the Veteran's service and the Veteran's subsequent diagnosis of hypertension and treatment of atrial fibrillation in 2005 and 2006. She noted an October 1991 EKG revealed normal sinus rhythm.

The July 2011VA examiner opined that there were no subjective complaints or medical evidence that are characteristic manifestations of hypertension or atrial fibrillation during service, within one year of service, or shortly thereafter. She also concluded that there was no evidence that the conditions manifested during service but went undiagnosed.

In a July 2008 substantive appeal (VA Form 9), the Veteran reported that he was diagnosed with hypertension during a physical examination during service. However, as noted above, his treatment records do not document any such diagnosis. In fact, the January 2012 VA examiner noted the first evidence that the Veteran was treated for hypertension are VA pharmacy records, dated in January 1996, which document that he had been proscribed Dilacor XR 240 mg for persistently elevated blood pressures. She noted the date of this document and diagnosis was nearly four years after the Veteran's discharge from active service. 

The preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for hypertension and atrial fibrillation. Although the evidence shows that the Veteran currently has the disorders, there is no credible medical evidence that he had hypertension or atrial fibrillation during service or during the presumptive period. 

In the absence of an in-service disease or injury, it follows that a competent and credible nexus is also lacking. Indeed, the evidence of record does not include any competent or credible statements which link the Veteran's hypertension or atrial fibrillation to his military service.

The Board remanded the claims of service connection for hypertension and atrial fibrillation in May 2011 and November 2011 because the VA examiner did not address the Veteran's elevated blood pressure readings noted at the time of his October 1992 VA examination. In a January 2012 addendum opinion, a VA certified nurse practitioner reviewed the Veteran's complete claims file and medical records. She attributed the elevated October 1992 blood pressure readings to "white coat syndrome." She noted that single readings during a single examination, which can be perceived stressful, do not demonstrate manifestation of a chronic disease. She also noted that the Veteran's blood pressure readings were not persistently elevated enough to required treatment until four years later. She opined that the Veteran's hypertension and atrial fibrillation were less likely than not associated to his active military service and were not present within 12 months of his separation from service. 

The opinion has factual support from the record, to include, as noted by the VA certified nurse practitioner, the normal EKG of October 1991 which failed to show atrial fibrillation and the four year gap between discharge and initial treatment for hypertension. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Further, the evidence does not indicate or include a diagnosis of hypertension or atrial fibrillation within one year after discharge from active service, so that a presumption of service connection for hypertension or atrial fibrillation is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a). There are elevated blood pressure readings indicated during and after service, and a question was raised about the elevated blood pressure readings from the Veteran's October 1992 VA examination as described above. However, there is no competent medical evidence concluding that these blood pressure readings constituted hypertension. In addition, the normal EKG from October 1991 fails to show atrial fibrillation within the presumptive period.

The question of whether the sporadic elevated blood pressure readings during service warrants a diagnosis of hypertension is a question of medical diagnosis. As such, high probative weight is afforded to the VA examiner who provided a medical opinion that the Veteran's abnormal October 1992 blood pressure readings represented "white coat syndrome" and did not accurately reflect manifestations of hypertension. The opinions of the July 2011 and January 2012 VA examiners, after reviewing the Veteran's claims file and extensive blood pressure readings from service, did not diagnose hypertension or atrial fibrillation within the presumptive period. 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified to offer medical diagnoses, statement, or opinions). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).





ORDER

Service connection for hypertension is denied.

Service connection for atrial fibrillation is denied.




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


